Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2021 has been entered. Claims 7, 11, 12, 19, 23 and 24 have been cancelled. Claims 1, 8, 13 and 20 have been amended. Claims 25-27 have been added. Claims 1-6, 8-10, 13-18, 20-22 and 25-27 are pending in the application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant does not choose to term certain features of Lasberg as reading on the claim limitations such as a platform, cassette or internal frame. However, various features of Lasberg are reasonably read on these limitations. See the 35 USC §103 rejections, below.
Applicant argues (p.2) that the drive and other components of Lasberg are located outside an exterior wall. Examiner is unable to find a claim limitation regarding the location of these components. It should be noted that all components of Lasberg are read as being mounted together.
The arguments regarding Claim 13 and its dependent claims are moot because they do not apply to the combination of art applied in the 35 USC §103 rejections, below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive unit and positioning frame mounted to a platform of an internal frame must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 27 is objected to because of the following informalities:  The claim is missing a closing period.  Appropriate correction is required.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 8 – 10, 13 – 18, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasberg et al (4,687,941).

Regarding Claim 1, Lasberg discloses (Figs 1-5) a system with “a housing (3, 7, 10) defining a cassette compartment configured to receive a fluid cassette (features 5, 6); and a drive unit (31, 41) mounted to a platform (outside of 3) of an internal frame (inside of 3, 7, 10) of the housing (3, 7, 10) and adjacent to the fluid cassette (5, 6), the drive unit (31, 41) comprising an actuator (41) configured to engage and move a plurality of valves (5) disposed within the fluid cassette (that is, within the housings of features 5) to selectively open and close each valve of the plurality of valves (5); and a positioning frame (at 21, 22, 23) disposed adjacent the fluid cassette (2) and along which the drive unit (31, 41) can be moved linearly (for example along any of the directional arrows in Fig 1) to align the actuator (41) with a selected valve of the plurality of valves (5), wherein the positioning frame comprises: a first linear rail (22) oriented parallel to a first axis of a 3D coordinate system and along which the drive unit (31, 41) can be moved, a second linear rail (23) oriented parallel to a second axis of the 3D coordinate system and along which the drive unit (31, 41) can be moved, and a third linear rail (rail 42 moves at least linearly) oriented parallel to a third axis of the 3D coordinate system and along which the drive unit (31, 41) can be moved.”

Lasberg further discloses a system in which:

Regarding Claim 2, “the drive unit (31, 41) is carried by the positioning frame (at 21, 22, 23).”

Regarding Claim 3, “the actuator (1) is formed to mate with a complementary feature (4, see also Fig 6) of each of the plurality of valves (5).”

Regarding Claims 4 and 6, “the actuator (41) is configured to be controlled to apply a force (which is a rotational force in order to rotate the valves; see also col 5, line 67-col 6, line 19) to each valve of the plurality of valves (5) to rotate each valve of the plurality of valves.”

Regarding Claims 5, 9 and 10, “the actuator (41) is configured (via feature 4) to open (or “allow fluid to pass”) and close (or “prevent fluid from passing”) each valve of the plurality of valves (5).”
See also column 5, line 67-column 6, line 19; the “desired position” of a shutoff valve is read as either on or off.

Regarding Claim 25, “the internal frame (that is, the support structure formed by the inside surfaces of 3, 7, 10) comprises columnar support members (see Fig 1, at bottom) that support an upper panel (3) of the housing (3, 7, 10), the upper panel defining holes (for fasteners as discussed at col 3, ll 14-16) that are positioned and sized to receive locating pins (fasteners as discussed at col 3, ll 14-16 assist with locating feature 6 and are at least pin shaped) for appropriately positioning the fluid cassette (5, 6) with respect to the upper panel (3).”

Regarding Claim 26, “wherein the cassette (5, 6) is a single-use cassette (a user may choose to use the device a single time if desired) that includes a casing (6), multiple fluid pathways (13) arranged within the casing (see for example Fig 4), and multiple valves (5) positioned along the fluid pathways (13).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasberg et al (4,687,941).

See discussion of Claims 1, above.

Regarding Claims 8 and 20, Lasberg does not discuss specific transit times.
However, transit times are merely the result of the actuating motor speed selected for the device and the design or selection of any intermediate mechanical features such as gear ratios or screw drive pitches.
It would have been an obvious matter of design choice to modify Lasberg to have the claimed transit times, since applicant has not disclosed that having a particular transit time solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. In fact, Applicant explicitly offers (instant specification, p.33, ll 16-21) that other times may be selected without any detrimental effect, and furthermore, that the specific times are merely offered as a possible design choice (p.28, ll 4-11). Such a design choice could be made by any person of ordinary skill in the art to provide the desired actuation sequence timing, for example to insure proper flow in the desired time frame from the source to the destination.
Furthermore, absent a teaching as to criticality that the transit times must be between 0.5 and 2.0 seconds, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Claims 13 – 18, 21, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Merwe et al (2016/0239025, hereinafter “Merwe”) in view of Lasberg et al (4,687,941).

Merwe teaches a system (Figs 35A-E, 2950) that may be employed for dialysis (see for example paras [0178, 0180, 0245, 0386]) with “a fluid cassette (2900) carrying a plurality of valves (such as valves 2902); and a dialysis machine (see above), comprising: a housing (2970, 2972, 2974) defining a cassette compartment configured to receive the fluid cassette (at 2900)
Merwe does not teach a valve actuation system mounted to the platform of the internal frame (2974).
Lasberg teaches (Figs 1-5) a valve actuation system with “a drive unit (31, 41) comprising an actuator (41) configured to engage and move the plurality of valves (5) disposed within the fluid cassette (2) to selectively open and close each valve of the plurality of valves (5), and a positioning frame (at 21, 22, 23) disposed adjacent the fluid cassette (2) and along which the drive unit (31, 41) can be moved linearly (for example along any of the directional arrows in Fig 1) to align the actuator (41) with a selected valve of the plurality of valves (5), wherein the positioning frame comprises: a first linear rail (22) oriented parallel to a first axis of a 3D coordinate system and along which the drive unit (31, 41) can be moved, a second linear rail (23) oriented parallel to a second axis of the 3D coordinate system and along which the drive unit (31, 41) can be moved, and a third linear rail (rail 42 moves at least linearly) oriented parallel to a third axis of the 3D coordinate system and along which the drive unit (31, 41) can be moved; and a control unit configured to control movements (col 1, ll 63-68) of the valve actuation system.”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Merwe by substituting the actuating and drive system of Lasberg for the actuating and drive systems (2908) of the cassettes (2900) of Merwe, thus reducing cost and system complexity by reducing the number of components and in turn the number of different features that must be sent individual command signals.

Merwe as modified further teaches a system in which:

Regarding Claim 14, “the drive unit (31, 41) is carried by the positioning frame (at 21, 22, 23).”

Regarding Claim 15, “the actuator (41) is formed to mate with a complementary feature (4, see also Fig 6) of each of the plurality of valves (5).”

Regarding Claims 16 and 18, “the actuator (41) is configured to be controlled to apply a force (which is a rotational force in order to rotate the valves; see also col 5, line 67-col 6, line 19) to each valve of the plurality of valves (5) to rotate each valve of the plurality of valves.”

Regarding Claims 17, 21 and 22, “the actuator (41) is configured (via feature 4) to open (or “allow fluid to pass”) and close (or “prevent fluid from passing”) each valve of the plurality of valves (5).”
See also column 5, line 67-column 6, line 19; the “desired position” of a shutoff valve is read as either on or off.

Regarding Claim 27, Merwe further teaches inclusion of a reservoir or bag for dialysate (see para [0326]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753